office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postu-119552-17 uilc date date to julie a schwoebel senior attorney tegedc gl chi tege division counsel from blaise dusenberry senior technician reviewer branch cc pa procedure administration subject revproc_81_11 and revproc_84_35 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether revproc_84_35 1984_1_cb_509 superseding revproc_81_11 1981_1_cb_651 provides an automatic exemption to partnerships from the requirement of filing a form_1065 u s return of partnership income summary conclusion no neither sec_6031 nor sec_6698 contain an automatic exception to the general filing requirement set forth in sec_6031 although the sec_6698 penalty may be avoided if it is shown that the failure_to_file a complete or timely return was due to reasonable_cause such relief may be granted under revproc_84_35 if the partnership meets its requirements and examiners follow the procedures set forth in irm postu-119552-17 background you have asked if revproc_84_35 provides an automatic exemption to partnerships from the requirement of filing a form_1065 those revenue procedures provide that a domestic_partnership with or fewer partners that falls within the exceptions in sec_6231 is deemed to have met the reasonable_cause test and therefore would not be liable for the sec_6698 penalty you contend that although the partnership is not relieved of the filing requirement there is almost automatic reasonable_cause relief for the failure_to_file a partnership return law and analysis partnership return filing requirement sec_6031 of the code requires every partnership as defined in sec_761 to file a return for each taxable_year the return must include all items of gross_income and deductions allowable under subtitle a in addition the return must provide the names of all the partners and their distributive_share of partnership income the sec_6698 failure_to_file_penalty partnerships that fail to timely file a complete partnership return as required by sec_6031 are subject_to a penalty under sec_6698 unless the failure to comply with the sec_6031 is due to reasonable_cause the sec_6698 penalty is imposed for each month or fraction thereof during which the failure to comply with sec_6031 continues but not to exceed five months the penalty is computed at a rate of dollar_figure multiplied by the total number of partners in the partnership during any part of the tax_year for which the return was due the amount of the penalty is adjusted for inflation for partnership returns required to be filed after the calendar_year the penalty is assessed directly against the partnership it may be imposed in addition to the criminal penalties under sec_7203 deficiency procedures do not apply sec_6031 see generally sec_6698 sec_6698 sec_6698 sec_6698 sec_6698 although the penalty is assessed against the partnership partners are individually liable for the penalty to the extent of their liability for the partnership debts generally sec_6698 sec_6698 postu-119552-17 generally when a partnership fails to file a partnership return as required by sec_6031 the partnership is subject_to the sec_6698 penalty the penalty can be assessed either automatically or manually when the partnership fails to timely file a complete form_1065 or when a substitute for return is prepared by the internal_revenue_service service and reasonable_cause is not establisheddollar_figure the penalty may be assessed before the partnership has an opportunity to assert reasonable_cause or after the service has considered and rejected the taxpayer's claim in either case the service will generally reconsider the penalty either upon the taxpayer's request or when the delinquent_return is filed or selected for examinationdollar_figure reasonable_cause relief neither sec_6031 nor sec_6698 contains an exception to the general filing requirement set forth in sec_6031 as noted above however the sec_6698 penalty may be avoided if it is shown that the failure_to_file a complete or timely return was due to reasonable causedollar_figure in relevant part the legislative_history of sec_6698 provides as follows the penalty will not be imposed if the partnership can show that failure_to_file a complete or timely return is due to reasonable_cause the committee understands that small partnerships those with or fewer partners often do not file partnership returns but rather each partner files a detailed statement of his share of partnership income and deductions with his own return although these partnerships may technically be required to file partnership returns the committee believes that full reporting of the partnership income and deductions by each partner is adequate and that it is reasonable not to file a partnership return in this instancedollar_figure revproc_84_35 with the congressional intent in mind the service published guidance in the form of a revenue_procedure containing criteria under which partnerships with or fewer partners will not be subject_to the penalty under sec_6698 see revproc_84_35 irm irm and see generally penalty relief irm see also irm criteria for relief from penalties for a discussion of penalty relief and irm exhibit penalty reason code chart for the appropriate prc see irm procedures for assessment and abatement for additional instructions sec_6698 see h_rep_no pincite postu-119552-17 1984_1_cb_509 superseding revproc_81_11 1981_1_cb_651 in relevant part the revenue_procedure provides a domestic_partnership composed of or fewer partners and coming within the exception outlined in sec_6321 of the code will be considered to have met the reasonable_cause test and will not be subject_to the penalty imposed by sec_6698 for the failure_to_file a complete or timely partnership return provided that the partnership or any of the partners establishes if so required by the internal_revenue_service that all partners have fully reported their shares of the income deductions and credits of the partnership on their timely filed income_tax returns revproc_84_35 sec_3 revproc_84_35 does not provide automatic relief in every case although revproc_84_35 does provide some relief for failure_to_file a partnership return we disagree that the guidance provides for almost automatic reasonable_cause relief for the failure_to_file a partnership return generally the service does not know whether the partnership meets the reasonable_cause criteria or qualifies for relief under revproc_84_35 unless and until the partnership files a partnership return or some other document with the service the individual partners' income_tax returns even if timely filed and complete are not linked together during their initial processing thus the service generally does not know how many partners are in the partnership or whether all of the partners timely filed their income_tax returns unless and until the partnership or one of its partners is selected for an audit moreover partnerships having a_trust or corporation as a partner tier_partnerships and partnerships where each partner's interest in the capital and profits are not owned in the same proportion or where all items or income deductions and credits are not allocated in proportion to the pro_rata interest do not come within the exception of sec_6231 and as such are not covered by rev_proc 84-dollar_figure in addition the revenue_procedure provides that a lthough a partnership of or fewer partners may not be automatically excepted from the penalty imposed by sec_6698 under section dollar_figure of the revenue_procedure the partnership may show other reasonable_cause for failure_to_file a complete or timely partnership return in that case the id sec_3 at the time revproc_84_35 was promulgated sec_6321 provided that the term partnership as used in subchapter_c of chapter shall not include any domestic_partnership having or fewer partners each of whom is a natural_person other than a nonresident_alien or an estate and each partner's share of each partnership_item is the same as his share of every other item id sec_3 postu-119552-17 determination of reasonable_cause must generally be made on a case-by-case basis taking all of the relevant fact and circumstances into considerationdollar_figure criteria for relief under revproc_84_35 while revproc_84_35 does not exempt every small_partnership from the application of sec_6698 it set forth criteria under which the service will agree that a small_partnership meets the reasonable_cause test of section dollar_figure under these criteria although the service may presume that all partners have fully reported their shares of the income deductions and credits of the partnership on their timely filed income_tax returns the service may alternatively require the partners or the partnership to establish that the partners have in fact fully complied with their filing requirementdollar_figure accordingly the service has set forth procedures for applying revproc_84_35 see irm that section of the irm provides that the sec_6698 penalty may be avoided if it is shown that the failure_to_file a complete or timely return was due to reasonable_cause by meeting the following requirements the partnership must consist of or fewer partners for the purpose of this requirement a husband and wife or their estate filing a joint_return is considered one partner each partner is either an individual excluding nonresident_aliens or the estate of a deceased partner each partner’s items of income deductions and credits are allocated in the same proportion as all other items of income deductions and credits the partnership has not elected to be subject_to the consolidated audit procedures under sec_6221 through sec_6233 each partner reported his or her share of partnership income on his or her timely filed income_tax return emphasis added dollar_figure see reasonable_cause irm revproc_84_35 sec_3 id irm see battle flatt llc v united_states aftr2d wl d s d rev_proc enforced as the service's interpretation that partners in a small_partnership timely file their personal income_tax returns is reasonable and is consistent with the legislative_history in that it strains credulity to characterize a personal income_tax return filed years after the reporting deadline as an adequate full reporting of each partner's share of the partnership's income and deductions postu-119552-17 in addition irm instructs examiners that when a partner requests abatement of the failure_to_file_penalty because the partnership has ten partners or fewer abate the penalty if the partner or representative confirms verbally or in writing that- all partners are qualifying partners all partners filed timely returns and included their share of partnership income on that return and the partnership is not subject_to the consolidated unified_audit procedures under sec_6221 through i r c dollar_figure moreover the irm instructs examiners that to the greatest extent practical they should validate the taxpayer’s statements by using cfol to research each partner’s account for timely filing and should not abate the penalty if the examiner finds that any partner filed late or if any partner failed any other requirementdollar_figure meeting the requirements encourage voluntary compliance finally penalties exist to encourage voluntary compliance and support the standards of behavior expected under the internal_revenue_code by demonstrating the fairness of the tax system to compliant taxpayers and increase the cost of noncompliancedollar_figure in considering the application of penalties to a particular case the service should be consistent in the application of penalties in similar cases apply unbiased analysis of the facts in each case and properly apply the law to the facts of the casedollar_figure in addition the taxpayers against whom the penalty is imposed must be given an opportunity to have their interests heard and considereddollar_figure requiring taxpayers to meet the requirements of revproc_84_35 and irm encourages voluntary compliance by reminding taxpayers of the requirement to timely file partnership returns and their own individual returns and that their individual income_tax returns include their share of partnership incomedollar_figure conclusion irm irm see generally penalty policy statement irm irm irm see battle flatt llc v united_states at note postu-119552-17 accordingly we conclude that revproc_84_35 does not provide an automatic exemption to partnerships from the requirement of filing a form_1065 neither sec_6031 nor sec_6698 contain an exception to the general filing requirement set forth in sec_6031 although the sec_6698 penalty may be avoided if it is shown that the failure_to_file a complete or timely return was due to reasonable_cause such relief may be granted under revproc_84_35 if the partnership meets its requirements and examiners follow the procedures set forth in irm this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
